UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-4553


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAMIEN STEVENSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:12-cr-00549-CCB-1)


Submitted:   February 27, 2014             Decided:   April 16, 2014


Before MOTZ, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Meghan S. Skelton,
Appellate Attorney, Greenbelt, Maryland, for Appellant.    Rod J.
Rosenstein, United States Attorney, Michael C. Hanlon, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Damien Stevenson pled guilty to possession with intent

to distribute cocaine base and was sentenced to 120 months of

imprisonment.          At        sentencing,       Stevenson         objected      to        the

inclusion in his presentence report (“PSR”) of a Maryland state

court     conviction       for     possession       with      intent      to   distribute

(“state conviction”), which was determined to be a predicate

offense for the purpose of designating him as a career offender

under     U.S.    Sentencing        Guidelines          (“USSG”)     §    4B1.1     (2012).

Stevenson raises this issue again on appeal.                             For the reasons

that follow, we affirm.

            Stevenson        argues       that      his      state       conviction          was

obtained without the assistance of counsel in violation of the

Sixth Amendment.           To be classified as a career offender under

USSG § 4B1.1, a defendant must have been at least eighteen years

old at the time he committed the offense of conviction, the

offense    of     conviction       must    be     “a     crime     of    violence       or    a

controlled substance offense,” and the defendant must have two

prior felony convictions “of either a crime of violence or a

controlled       substance       offense.”       USSG    §   4B1.1(a).     The    district

court     found     that     the     record       revealed       Stevenson        had    the

assistance of counsel for his state conviction.

            Generally,           unless    a      prior       conviction         has     been

“reversed, vacated, or invalidated in a prior case,” the court

                                             2
must count the conviction as a predicate conviction.                          United

States v. Bacon, 94 F.3d 158, 161 (4th Cir. 1996).                          Moreover,

defendants typically cannot collaterally challenge a predicate

conviction during a sentencing proceeding.                  See id. at 163-64.

The exception to this rule permits a defendant to challenge the

convictions used to enhance his sentence when such convictions

are “obtained in the absence of counsel.”                   Id. at 162 (citing

Custis v. United States, 511 U.S. 485 (1994)).                    When a defendant

challenges his conviction on this ground, the determination of

whether the right to counsel has been waived is a question of

law that we review de novo.             United States v. Hondo, 366 F.3d

363, 365 (4th Cir. 2004).         When a defendant raises this type of

challenge    to   a    prior    conviction,        he    “bears     an   especially

difficult burden of proving that the conviction was invalid.”

Id. (citation omitted).

            The   district     court    relied      on    state     court    records

showing that Stevenson had counsel when he pled guilty to the

state charge.         Stevenson relies on his own affidavit as the

basis for contending that he lacked any useful assistance of

counsel   when    pleading     guilty   to   the    state    charge.         We   have

previously held, however, that the “self-serving testimony of

the defendant” may not be enough to defeat the presumption of

regularity that attaches to final judgments.                  United States v.

Jones, 977 F.2d 105, 111 (4th Cir. 1997).

                                        3
            We conclude that Stevenson has failed to establish the

demanding burden of showing that his conviction was invalid.

Hondo, 366 F.3d at 365; Bacon, 94 F.3d at 162-63.              Accordingly,

we affirm.      We dispense with oral argument as the facts and

legal    contentions    are   adequately   addressed    in   the   materials

before   this   Court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     4